DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/22/2020 and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1, 3-7, 9, 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima et al. US Pub 2020/0247261 (hereinafter Kojima).
Regarding claims 1, 9 and 16, Kojima teaches a battery electric vehicle (BEV) [fig. 2, element 1; a vehicle includes a power storage device 100 and ¶ 0027] comprising: 
  	an externally (¶¶ 0054, 0057; by the connector of the charging cable, coupled to a charging station) rechargeable battery pack (fig. 1, element 100); 
 	a high-voltage (¶ 0057; interprets as a fast charger or a fast charging station), direct current (HVDC) charge-port with a receptacle to engage a charge connector of a charging cable from an external HVDC power source (¶ 0057; charge inlet 22 supports charging stations [e.g., fast chargers that have DC power supply schemes]); and 
 	a charge-port capture detection mechanism including: 

    PNG
    media_image1.png
    835
    1382
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    783
    1365
    media_image2.png
    Greyscale

 	a capture gate (fig. 3) movably attached to the mounting base (attached to the inward wall of the mounting base as shown above), 
 	the capture gate being moveable (¶ 0061; move up and down), relative to the mounting base, between a closed position, in which the capture gate is configured to capture the charge connector engaged in the HVDC charge-port, thereby prohibiting removal of the charge connector from the HVDC charge-port (¶ 0060, 0063; connector lock mechanism L2 mechanically locks charging connector 500 as being electrically connected to charge inlet 21), and 
 	an open position, in which the capture gate is configured to remain free from the charge connector engaged in the HVDC charge-port, thereby permitting removal of the charge connector from the HVDC charge-port (¶ 0062, 0064; as ECU 300 outputs an unlock command to actuator A2, actuator A2 raises the lock pin, thereby bring connector lock mechanism L2 into the unlocked state).
 	Regarding claims 3, 11, Kojima teaches wherein the charge-port capture detection mechanism further includes a gate-position monitor that detects a present position of the capture gate (¶¶ 0060, 0072-0073, 0075; connector connection sensor S2 detects whether charging connector 500 is connected to charge inlet 21 of vehicle 1).
  	Regarding claims 4, 12, Kojima teaches wherein the gate-position monitor indicates engagement of the charge connector in response to the gate-position monitor detecting the present position of the capture gate being closed (¶ 0075).
 	Regarding claim 5, Kojima teaches wherein the gate-position monitor includes a sensor positioned adjacent to the HVDC charge-port and at an end of a path of travel of the capture gate towards the HVDC charge-port (see fig. 1, element S2), wherein the sensor is configured to detect presence of the capture gate and, in response, indicate that the present position of the capture gate being closed (claim 4).
	Regarding claim 6, Kojima teaches wherein the gate-position monitor indicates disengagement of the charge connector of the charging cable in response to the gate-position monitor detecting the present position of the capture gate being open (¶¶ 0060, 0072).
 	Regarding claim 7, Kojima teaches wherein the gate-position monitor includes a sensor positioned at an end of a path of travel of the capture gate from the HVDC charge-port (see fig. 1, element S2), wherein the sensor is configured to detect 
 	Regarding claim 13, Kojima teaches the BEV comprising a safety system enables charging of the externally rechargeable battery pack in response to the engagement indication by the gate-position monitor (¶ 0083).	
 	Regarding claim 14, Kojima teaches wherein the gate-position monitor indicates disengagement of the charge connector in response to the gate-position monitor no longer detecting the present position of the capture gate being closed (¶ 0104).
	Regarding claim 15, Kojima teaches the BEV comprising a safety system disables charging of the externally rechargeable battery pack in response to a disengagement indication by the gate-position monitor (¶ 0088).
 	Regarding claim 17, Kojima teaches the method further comprising: obtaining a gate-open indication that the capture gate is in the open position; and in response to the gate-open indication, disabling a traction system of the BEV (¶ 0069).
 	Regarding claim 18, Kojima teaches the method further comprising: obtaining a gate-closed indication that the capture gate is in the closed position; and in response to the gate-closed indication, enabling charging of the externally rechargeable battery pack via the HVDC charge-port of the BEV (¶ 0083).
 	Regarding claim 19, Kojima teaches the method further comprising: obtaining a gate-closed indication that the capture gate is in the closed position; and in response to the gate-closed indication, disabling a traction system of the BEV (¶ 0009).
 	Regarding claim 20, Kojima teaches the method further comprising: obtaining an indication that the capture gate is in a second closed position; and in response to the .
 	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. US Pub 2020/0247261 (hereinafter Kojima).
	Regarding claims 2 and 10, Kojima teaches the BEV further comprising an attachment (fig. 1, element A2 and ¶ 0060) that (indirectly attaches) attaches the capture gate to the mounting base (fig. 3), wherein the attachment biases the capture gate in the closed position against the charge connector engaged in the HVDC charge-port (¶ 0061; actuator A2 is controlled by ECU 300 to drive connector lock mechanism L2).
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) wherein the court held that if it were considered desirable for any reason to have a part be movable, then it would have been obvious to make it movable for that purpose.

Allowable Subject Matter
 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hachadorian
US Pub 2013/0130525
Veiga et al.
US Pub 2018/0257497


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        02/16/2022